Silverman, J. (dissenting in part).
We would modify the *408judgment appealed from to declare that plaintiff insurance company is under an obligation to pay any judgment that may be obtained, or costs taxed, against landlord 156 Hamilton Realty Corp. by Craig Moore, the infant plaintiff.
The principal action arises out of a claim that the infant was injured by ingesting lead paint which chipped and peeled. The infant plaintiff resided with his mother Paulina Moore in an apartment of which defendant Realty Corp. was the landlord. Plaintiff insurance company had issued a liability insurance policy to Realty Corp. as insured. Although it is claimed that the injuries took place prior to May 20, 1972, when the infant was a year and a half old, and that this fact was brought to the attention of the landlord 10 days later, no notice was given of the claim to plaintiff insurance company by anyone until the commencement of this action in October, 1976. The policy requirement is that the insured give notice of an "occurrence” to the insurance company "as soon as practicable.” Paragraph (d) of subdivision 1 of section 167 of the Insurance Law provides that a failure to give such notice "shall not invalidate any claim made by the insured or by any other claimant thereunder if it shall be shown not to have been reasonably possible to give such notice within the prescribed time and that notice was given as soon as was reasonably possible.”
We agree with the trial court’s finding that Paulina Moore, the mother, is barred by the failure to give notice of the claim for over four years. (Defendant Realty Corp. has not appealed.) We think the action of the infant is not barred by the delay of this notice. The infant was a year and a half old at the time of the occurrence and about six years of age at the time the action was begun. It is obviously impossible for an infant of that age to give notice or retain counsel. Nor do we think that the infant should be barred by the mother’s delay. It is claimed that the insurance company has been prejudiced by the delay. In that connection, however, we agree with the statement of Justice Martin B. Stecher in Ferguson v Nationwide Mut. Ins. Co., (61 Misc 2d 912, 915-916): "As a matter of public policy, the carrier must undertake obligations beyond indemnification of the assured (Insurance Law, § 607; Matter of Lloyd [(MVAIC), 23 NY2d 478]); and must be prepared to accept liability under the policy, even though breached by the assured’s failure to give notice, where the *409injured party gave such notice 'as soon as was reasonably possible.’ ”
Bums and Lupiano, JJ., concur with Murphy, P. J.; Markewich and Silverman, JJ., dissent in part in an opinion by Silverman, J.
Order and judgment (one paper), Supreme Court, New York County, entered on October 4, 1978, affirmed, without costs and without disbursements.